DETAILED ACTION
Allowable Subject Matter
Claims 1-31 (renumbered as claims 1-31) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-31 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 12-14) filed on 7 June 2022.    
In addition to Applicant’s remarks filed on 7 June 2022, neither Latheef nor Hsieh, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “determining that mobility state information associated with an integrated access backhaul (IAB) node is to be transmitted, wherein the mobility state information includes information indicating a transition of the IAB node from one mobility state to another mobility state” as recited in claim 1 and similarly recited in claims 13, 27, and 29, over any of the prior art of record, alone or in combination.  Claims 2-12 and 31 depend on claim 1, claims 14-26 depend on claim 13, claim 28 depends on claim 27, and claim 30 depends on claim 29, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645